Case: 22-40164         Document: 00516591575             Page: 1      Date Filed: 12/28/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                       No. 22-40164
                                                                                FILED
                                     Summary Calendar
                                                                        December 28, 2022
                                                                           Lyle W. Cayce
   United States of America,                                                    Clerk


                                                                      Plaintiff—Appellee,

                                             versus

   Zack Zembliest Smith, III,

                                                                  Defendant—Appellant.


                      Appeal from the United States District Court
                           for the Eastern District of Texas
                                USDC No. 1:94-CR-68-1


   Before Stewart, Dennis, and Willett, Circuit Judges.
   Per Curiam:*
          Zack Zembliest Smith, III, federal prisoner # 04838-078, moves for
   leave to proceed in forma pauperis (IFP) to appeal the district court’s denial
   of his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A).
   Smith also moves this court for leave to amend his motion for compassionate
   release. His motion for leave to amend is DENIED, and we do not consider



          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-40164      Document: 00516591575            Page: 2    Date Filed: 12/28/2022




                                      No. 22-40164


   any grounds for compassionate release in the proposed amended complaint
   that are raised for the first time on appeal. See United States v. Thompson, 984
   F.3d 431, 432 n.1 (5th Cir. 2021); Cinel v. Connick, 15 F.3d 1338, 1346 (5th
   Cir. 1994).
          To proceed IFP on appeal, Smith must demonstrate both financial
   eligibility and a nonfrivolous issue for appeal. See Carson v. Polley, 689 F.2d
   562, 586 (5th Cir. 1982). An issue is nonfrivolous if it is arguable on its merits.
   Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Here, the district court
   found that Smith had not shown extraordinary and compelling reasons
   justifying a reduction in his sentence and that the 18 U.S.C. § 3553(a) factors
   did not support his release. We conclude that Smith has failed to identify a
   nonfrivolous basis for challenging the district court’s determination that the
   § 3553(a) factors did not support his release. See United States v. Chambliss,
   948 F.3d 691, 693-94 (5th Cir. 2020).
          Therefore, we DISMISS Smith’s appeal as frivolous and DENY the
   motion to proceed IFP on appeal. See Baugh v. Taylor, 117 F.3d 197, 202 &
   n.24 (5th Cir. 1997); 5th Cir. R. 42.2.




                                           2